The petition satisfies the requirements of SCR 98(5).
                  Accordingly, we approve attorney Donald Cavin Hill's resignation. SCR
                  98(5)(a)(2). The petition is hereby granted.
                              It is so ORDERED.


                                                                  , C.J.
                                          Hardesty
                                                         r-
                                                                                     J.



                                                                                     J.
                                                              Saitta


                                                                                     J.
                  Gibbons                                     Pickering




                  cc: Donald Cavin Hill
                       C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                       Kimberly K. Farmer, Executive Director, State Bar of Nevada
                       Perry Thompson, Admissions Officer, U.S. Supreme Court




SUPREME COURT
         OF
      NEVADA
                                                         2
(0 ) I9474    e